DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 5-9 and 18-21 in the reply filed on 05/13/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases a capacitor, a CNT resistive heater layer, etc. are unclear if the components are the same as that recited in independent claim 5.
Regarding claim 18, the phrase “an airfoil skin” in line 4 of the claim is unclear if the skin is the same or different from the skin in independent claim 21.
Claim 21 recites the limitation "the skin" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The wing comprising a composite material is a broader limitation than a wing comprising a carbon composite or metal surface as stated in claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hallander et al. (US 8,662,452) in view of Rutherford et al. (US 6,279,856).
In re. claim 5, Hallander teaches an airfoil (5) comprising a capacitor comprising a CNT resistive heater layer (layer (7, 17) includes carbon nanotubes (11’)) (col. 4, ln. 49-56) (fig. 1), a layer comprising a carbon composite (CFRP wing) (col. 8, ln. 14-16), and a dielectric layer (electrical 
Hallander fails to disclose the dielectric layer is disposed between the CNT resistive layer and the carbon composite surface.
Rutherford discloses a dielectric layer (24) (col. 8, ln. 57-61) is disposed between a layer (20, 22) and the wing surface (fig. 6).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hallander to incorporate the teachings of Rutherford to have the dielectric layer above the wing, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so provides easy removal of a malfunctioning system.
In re. claim 1, Hallander as modified by Rutherford (see Hallander) teach a method of storing charge in the airfoil of claim 5, comprising: providing a capacitor (equivalent structure provides equivalent function) comprising a CNT resistive heater layer (layer (7, 17) includes carbon nanotubes (11’)) (col. 4, ln. 49-56) (fig. 1), a layer comprising a carbon composite surface (CFRP wing) (col. 8, ln. 14-16), and a dielectric layer (electrical isolating layer (19)) disposed between the CNT resistive layer and the carbon composite or metal surface (as stated in the rejection of claim 5); wherein the carbon composite forms a structural component of the airfoil (wing skin) (col. 8, ln. 14-16); and applying a potential between the CNT resistive layer and the carbon composite (current fed to bronze strip (15)) (col. 4, ln. 61-64).  
In re. claim 2, Hallander as modified by Rutherford (see Hallander) teach the method of claim 1 wherein the carbon composite surface comprises a wing (3).  
In re. claim 3, Hallander as modified by Rutherford (see Hallander) teach the method of claim 2 wherein the wing comprises a composite material (CFRP wing) (col. 8, ln. 14-16).  
.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford.

In re. claim 7, Rutherford teaches a method for an anti-icing, de-icing, and/or a heating system for aircraft wings and forward facing aerodynamic surfaces (30) (fig. 6), comprising a first heated section (80) near the central stagnation zone of the aerodynamic surface (fig. 9), and at least one upper (82) and one lower (84) heater section in areas aft of the central heater (col. 13, ln. 20-25), wherein power supplied to the central heated section is continuously applied (col. 13, ln. 29-34), and wherein power supplied to the at least one upper and one lower heater section is intermittently applied (col. 13, ln. 34-42) from charge (via power source (50)) (col. 11, ln. 53-56).
Rutherford fails to disclose the charge is stored in a capacitor.  
The examiner takes Official Notice that a capacitor is a well-known type of power source.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Rutherford to have the power source as a capacitor, since Rutherford states the power source may be one of several types on the aircraft, as is known to those skilled in the art, and doing so would utilize known power sources.
In re. claim 8, Rutherford teaches the method of claim 7 wherein the at least one upper and lower heater section in areas aft of the central heater shed runback icing after the formation of an ice sheet (col. 13, ln. 34-42).  

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rutherford in view of Hallander.

In re. claim 9, Rutherford fails to disclose the heater sections comprise CNT-containing resistive heaters.  
Hallander teaches an airfoil (5) comprising a CNT resistive heater layer (layer (7, 17) includes carbon nanotubes (11’)) (col. 4, ln. 49-56) (fig. 1).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Rutherford to incorporate the teachings of Hallander to have the recited material of the heater section, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Doing so utilizes known materials to induce heating in the outer layer.

Claims 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hallander in view of Rutherford and Weeks et al. (US 2,690,890).

In re. claim 21, Hallander teaches an airfoil having a CNT heater layer (layer (7, 17) includes carbon nanotubes (11’)) (col. 4, ln. 49-56) (fig. 1) on the outer surface of the skin (outer surface (5)) of the airfoil (3) (fig. 1), comprising: a heating element (13) positioned on the inner surface of the airfoil skin (fig. 1), wherein the heating element is in electrical contact with the CNT heater layer on the outer surface of the airfoil skin (col. 4, ln. 58-61).
Hallander fails to disclose the heating element in contact with the CNT layer is on the outer surface of the aircraft skin, the heating element is inductive coils positioned opposite each other on 
Rutherford discloses a heating element (40) in contact with the layer (20) on the outer surface of the aircraft skin (30) (fig. 6).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hallander to incorporate the teachings of Rutherford to have the dielectric layer above the wing, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so provides easy removal of a malfunctioning system.
Weeks teaches inductive coils (primary and secondary windings of transformer (11a)) (fig. 6) positioned opposite each other on the inner and outer surfaces of an airfoil skin (primary winding disposed within the wing) (col. 3, ln. 13-15), and the inductive coil on the inner surface of the airfoil skin is in electrical contact with an AC power supply (col. 3, ln. 60-72).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hollander as modified by Rutherford to incorporate the teachings of Weeks to have a coil arrangement for the heating element, since there are a finite number of identified, predictable potential solutions to provide current to the CNT layer and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so prevents the need to penetrate the wing to provide current to the outer surface.
In re. claim 18, Hollander as modified by Rutherford and Weeks teach a method for powering a-the CNT heater layer of claim 21 through induction, comprising: providing inductive coils that are positioned opposite each other on the inner and outer surfaces of an airfoil skin, wherein one of the inductive coils is in electrical contact with the CNT heater layer on the outer 
In re. claim 19, Hollander as modified by Rutherford and Weeks (see Weeks) teach the inductive coils are applied to the inner and outer surfaces of the wing (primary winding disposed within the wing) (col. 3, ln. 13-15). 
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hallander as modified by Rutherford and Weeks as applied to claim 18 above, and further in view of Iwata (US 4,082,984).

In re. claim 20, Hollander as modified by Rutherford and Weeks (see Weeks) teach the method of claim 18, wherein the inner coil is on the inside of the wing (col. 3, ln. 13-17).  
Hollander as modified by Rutherford and Weeks fail to disclose the inductive coils are printed onto thin films by an adhesive.  
Iwata teaches the inductive coils are printed onto thin films (col. 4, ln. 10-14) and applied by an adhesive (col. 4, ln. 31-34).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hollander as modified by Rutherford and Weeks to incorporate the teachings of Iwata to have the coils on a printed circuit board, since there are a finite number of identified, predictable potential solutions of inductive coil arrangements and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.  Doing so reduces the space required for the coil windings.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647